PER CURIAM.
Motion for an appeal from a judgment of the Casey Circuit Court, Honorable James C. Carter, Jr., Judge, dismissing appellants’ complaint seeking possession of a certain building occupied by appellee under a written lease. Appellants base their right of re-entry on the allegation of nonpayment of rent.
Inasmuch as the lease does not contain a forfeiture clause, the appellee’s failure to pay rent when due does not constitute a ground upon which appellant may be granted relief in this action. 32 Am.Jur., Landlord and Tenant, Section 852, p. 723; 51 C.J.S. Landlord and Tenant § 104(b), p. 683.
The motion for appeal is overruled and the judgment stands affirmed.
MONTGOMERY, J., not sitting.